Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 13 June 1812
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My Dear Mother
St Petersburg June 13th 1812

I cannot refuse myself the pleasure of answering, your very beautiful, and affectionate letter, of the 24 Feby, although I am at this moment, labouring under one of my severe sick headache’s, which afflict me so unceasingly, in my hair is already perfectly blanched. it is a bad apology for my silence but since I have nursed my little daughter I have suffer’d more than usual and have been continually  plagued with an Erysipelas in my Ears ever since the first Winter of my residence in this Country from the moment the cold weather sets in untill summer I have had the best advice on the subject but am inform’d there is no remedy but mineral waters or a mild Climate which are entirely out of my power as I am about to wean my daughter I trust I shall be able to address you more frequently and I flatter myself in the interim you will accept this long and tedious excuse—
Many many heartfelt thanks, for your kind, soothing, and consoling letters, which have infused a balm to my much wounded heart, and convinced me that I have still a tender, affectionate, and sympathising Parent. my eyes at this moment overflow with gratitude, for your attentions to myself, and distressed family, and I can only offer prayers to heaven, for your happiness, and prosperity, for in this world we can make you no return—
What you have said on the subject of Adelaides marriage, is so exactly my sentiment, that it is unanswerable. may she find happiness in the connection, years since she has hear’d me express my sentiments, when I had no idea, she would ever be placed in such a situation, she has carefully avoided saying a syllable to me on the proposed alliance, in her letter; you will therefore my dear Mother, not hint at my knowledge of the circumstance, as I wish to have no opinion on the subject—
My poor Caroline’s situation, has given me infinite pain She has written me a most affectionate letter, and solicits my advice, as to the course she ought to pursue, as it regards a means of subsistance. alas my dear Madam distant as I am from my home, and my best friends, I feel utterly incapable of judging, what would be either proper, or advisable, and did I dare, should certainly refer her to you, as the only person in whose opinion, she can place an entire confidence. goodness like yours my dearest Mother always runs the risk of being intruded on, and while I solicit the service; I feel that you have bestowed sufficient care and pains, on my unfortunate family to secure you from further trouble—
I sincerely mourn with my Sister TBA, for the loss of her sweet babe, and I never look at my own, without feeling the pang she must have suffer’d; say everything for me, to her my dear Mother in your own soothing manner, and she will find as I have, from experience, the heaviest part of her affliction will be assuaged—
And now dear Madam, permit me to rejoice with you, in the happy prospects of Hannah Smith, and our dear Charlotte offer them my sincere felicitations, with kind remembrance to my old friends Mrs Smith, and Mrs Welsh, tell Charlotte how much I regret the not being at her wedding, though I have left of dancing, on such an occasion. I believe I should have began again—Remember me most particularly to my dear Sister Smith, and assure her of my undiminish’d affection, and respect, kind love to Caroline, to Louisa, Susan, and Abigail, with my mostaffectionate respects to the President, to whom I return my most sincere thanks, for the kind and flattering manner in which he wrote, of my now Sainted Mother, he knew her merit and has fully acknowledg’d it—
For my Boys, what I can I say to you, dear Madam  part of your Letter distress’d me beyond conception, it surely could not have been meant as a reproach to me, but it cut me to the heart. I have so fully explained myself, and so often on this subject on my arrival in this City I discover’d our residence would most probably not be a short one and I solicited to have them sent for—Mr Ingraham, by whom I write has promised to see them, and you, he has been a great sufferer in this Climate, but will I hope find benefit from his voyage, he is a charming young man of firm, and excellent morals as a proof of which as a proof of which I am inform’d from the best authority, that he has withstood all the seductions, of this very dangerous place. he has seen us very often, and can give you all the information concerning us, you can require. Charles has been in very delicate health all this Summer Winter, but is now recovering. Louisa is ten Months old and has 6 teeth and 2 more nearlly through—I am obliged to conclude, & subscribe myself most gratefully, and affectionately yours
L C AI am ashamed to send this scrawl Louisa will suck and Charles will talk I am almost bewilder’d Catherine desires to be rememberd
